Case 21-10041-BFK        Doc 16   Filed 02/12/21 Entered 02/12/21 10:56:05             Desc Main
                                  Document     Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     CHAN HEN JUNG
                                                   Case No. 21-10041-BFK

                           Debtor

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:

            Violation of 11 U.S.C. §343 – Failure to Appear at Meeting of Creditors
               • Debtor and Debtor’s Counsel failed to appear for his Meeting of
                   Creditors scheduled for February 9, 2021.

            Violation of 11 U.S.C. §1307(c)(4) – Failure to Commence making Plan
            Payments.
               • Debtor has not yet made his first Plan payment.

            Violation of 11 U.S.C. §1307(e) & §1308(a) – Failure to File Tax Returns at
            Time of 341.
               • Debtor has not yet provided 2019 tax returns , pay advices, or
                   verification of identification.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
Case 21-10041-BFK       Doc 16 Filed 02/12/21 Entered 02/12/21 10:56:05                 Desc Main
                              Document      Page 2 of 3
     Notice and Motion to Dismiss
     Chan Hen Jung, Case #21-10041-BFK

            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

     Attend the hearing to be held on March 4, 2021 at 1:30 p.m. in Courtroom #1 on the
     2nd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314.1 If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                    Thomas P. Gorman
                                    300 North Washington Street, Ste. 400
                                    Alexandria, VA 22314

                                    Clerk of the Court
                                    United States Bankruptcy Court
                                    200 South Washington Street
                                    Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: __February 12, 2021_____                        __/s/ Thomas P. Gorman______
                                                           Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB 26421




     1
      Pursuant to the Bankruptcy Court’s Protocol in response to COVID-19 Public Health
     Emergency, parties appearing for hearings shall appear via Zoom for Government and must
     pre-register and follow the procedures set forth at
     https://www.vaeb.uscourts.gov/wordpress/?page_id=9098.
Case 21-10041-BFK      Doc 16  Filed 02/12/21 Entered 02/12/21 10:56:05             Desc Main
                              Document      Page 3 of 3
     Notice and Motion to Dismiss
     Chan Hen Jung, Case #21-10041-BFK

                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 12th day of February, 2021, served via ECF to
     authorized users or mailed a true copy of the foregoing Motion to Dismiss, Notice of
     Motion and Notice of Hearing to the following parties.

     Chan Hen Jung                               Damien George Smith
     Chapter 13 Debtor                           Attorney for Debtor
     9106 Hunting Pines Place                    Rowe, Weinstein & Sohn, PLLC.
     Fairfax, VA 22032-1463                      7010 Little River Turnpike, Ste 300
                                                 Annandale, VA 22003

                                                         ___/s/ Thomas P. Gorman_____
                                                         Thomas P. Gorman
